Exhibit 10.12

 

SOFTWARE DEVELOPMENT AGREEMENT

 

This Software Development Agreement (this "Agreement") is made and enterered
into as of the 16th day of September, 2008 (the "Effective Date") by and between
REALTIME EDGE SOFTWARE INC, a corporation based in British Colombia, Canada
("REALTIME"), and CENTAURUS GAMES, LLC, a limited liability company formed under
the laws of Delaware ("CENTAURUS").

 

Whereas REAL TIME was formed to perform software development services in respect
of interactive software for the playing of certain games,

 

And whereas CENTAURUS desires to retain REALTIME to provide such software
development services,

 

And whereas REALTIME and CENTAURUS desire to enter into a business relationship
pursuant to which, among other things, REALTIME would develop such interactive
software with such desired features as CENTAURUS shall designate,

 

And whereas this Agreement is intended to delineate the terms and conditions
applicable to the software development aspects of such business relationship,

 

Now therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, REALTIME and CENTAURUS covenant and agree as
follows:

 

1. Definitions. For the purposes of this Agreement, the following terms will
have these indicated meanings:

 

1.1. "CENTAURUS Technology" means the Product that REALTIME will work on under
this Agreement and any and all future versions thereof and enhancements,
upgrades and/modifications thereto, including any and all Derivative Technology
created during the Term.

 

1.2. "Derivative Technology" means any and all technology created or developed
by REALTIME pursuant to this Agreement based upon the CENTAURUS Technology,
including, without limitation, the following: (i) for copyrightable or
copyrighted material, any translation (including translation into other computer
languages), portion, modification, correction, addition, extension, upgrade,
improvement compilation, abridgment or other form in which an existing work may
be recast, transformed or adapted; (ii) for patentable or patented material, any
improvement hereon; and (iii) for material that is protected by trade secret,
any new material derived from such existing trade secret material, including new
material that may be protected by copyright, patent and/or trade secret.

 

1.3. "Internet" means any systems for distributing digital electronic content
and information to end users via transmission, broadcast, public display, or
other forms of delivery, whether direct or indirect, whether over telephone
lines, cable television systems, optical fiber connections, cellular telephones,
satellites, wireless broadcast, or other mode of transmission now known or
subsequently developed.

 

 

 



 1 

 



 

1.4. "Product" means certain online gaming software that provides current and
future game modules for operators to offer CENTAURUS's patent-pending
subscription model, together with other licensed multiplayer gaming software,
supporting back end systems and the random number generation system associated
therewith. The Product includes the CENTAURUS game modules and supporting
subscription modules only, and does not include, without limitation, the
back-end system needed to conduct financial transactions for multi-players
unless developed in the future under this contract. All future developments are
the property of CENTAURUS. The parties agree that periodically, they shall
acknowledge in writing, the contents of the Product, including all additions and
improvements made since the date of this agreement. The Product currently does
not include the software needed for real money wagering on the Internet.
Attached hereto as Exhibit 1.4 is the schedule of Product contents.

 

1.5. "Services" means the further development, customization, enhancement,
service and maintenance of the Product to be performed hereunder by REALTIME, in
accordance with the Specifications for use by CENTAURUS, as they may be modified
from time to time, and all other services performed by REALTIME pursuant to this
Agreement, using such resources and personnel as CENTAURUS may determine after
consultation with REALTIME.

 

1.6. "Specifications" means the specifications for the Services and Product, as
mutually agreed upon and approved by CENTAURUS and REALTIME from time to time,
which includes a product design and content summary, as well as a detailed
specification for all required features and functionality, and a complete
delivery and production schedule. The parties agree that the Specifications may
be modified by CENTAURUS at any time during the Term and, when delivered to
REALTIME, shall automatically be deemed to supersede or supplement (as the case
may be) the previous specifications. Any modifications of the Specifications
that increase the scope of the Product to be delivered to CENTAURUS or work to
be performed by REALTIME shall be negotiated and mutually agreed on by the
parties, and are subject to the agreement of both parties to such additional
fees to be paid to REALTIME, if any, in respect of the increased scope of the
Product or the increased/work to be performed.

 

1.7. "Term" means the period of time commencing on the Effective Date and
continuing interrupted, unless earlier terminated in accordance with Section 8
of this Agreement.

 

1.8. "Website" means such sites designated by CENTAURUS from time to time.

 

2. Compensation.

 

2.1. For Maintenance of the Product, CENTAURUS shall pay REALTIME for the
Services and the development of the CENTAURUS Technology in the amount of
US$45,000 per month. "Maintenance" shall be limited to services necessary to
keep the current Product functioning (based upon the product's agreed-upon scope
of work), including bug fixes, but shall not include any new features. This
Section 2.1 does not constitute a warranty that the Product will function
without additional costs beyond/Maintenance. The parties agree and acknowledge
that the warranties under this Agreement are exclusively set forth in Section 7
of this Agreement.

 

 

 

 

 2 

 



 

 

For any upgrades or modifications or projects beyond maintenance of the current
Product, CENTAU US and REALTIME shall agree in writing on the fees for such
upgrades or modifications prior to commencing work, with (unless an alternative
fee schedule is agreed upon in writing) one-third of such fees paid in advance
by CENTAURUS, one-third of such fees paid upon delivery of a beta (test)
product, and one-third of such paid upon the release of the product. REALTIME's
acceptance of any such projects shall be contingent upon negotiation of a
mutually-agreeable fee and the availability of REALTIME personnel to complete
such work.

 

3. Taxes. CENTAURUS is not liable to REALTIME for any taxes incurred in
connection with this Agreement, unless they are sales or use taxes that are
assessable under applicable law upon products or services produced or provided
by REALTIME. Such sales or use taxes as may be exigible shall be paid to
REALTIME by CENTAURUS in full. The parties agree that they shall take such steps
as one or both of them may reasonably require to minimize the sales or use taxes
paid or payable by CENTAURUS to REALTIME or any withholdings on amounts paid or
payable to REALTIME by CENTAURUS pursuant to applicable law.

 

4. Product Development. REALTIME shall perform the Services, and deliver to
CENTAURUS the CENTAURUS Technology for CENTAURUS's use, in accordance with the
Specifications, as the same may change from time to time during the Term, and in
accordance with all other terms and conditions contained in this Agreement, but
subject to any increased fees as may be agreed upon by the parties as a result
of any increased scope of the Product or any increased work to be performed by
REALTIME. REALTIME will use its best efforts to meet each milestone in the
schedule for delivering the Product. REALTIME agrees that the Services shall be
performed in a professional manner and shall be of a high grade, nature and
quality.

 

5. Scope of Rights/Exclusivity. CENTAURUS shall exclusively own the rights to
the CENTAURUS Product developed by REALTIME. CENTAURUS shall have the right to
sublicense, "skin" or otherwise transfer the rights granted by this Section 5
with the consent of the poker software IP owner. REALTIME will not develop any
other blackjack or poker subscription product during the Term for any other
client for use in the USA without CENTAURUS's prior written consent.

 

6. Escrow of Code. A copy of the Source Code of the Product (as defined in
Section 1.4) (which product is limited to the gaming and supporting module), as
such Source Code is modified and improved from time to time, shall be deposited
every six months with an independent third party escrow agent agreed upon by
both parties. The escrow agent shall be irrevocably instructed to provide a copy
of this Source Code to CENTAURUS in the event that, during the Term and at the
end of the Term, both (a) REALTIME becomes insolvent, subject to bankruptcy
proceedings, or otherwise ceases operating as a going concern; and (b) and there
is no successor organization to REALTIME to assume the obligations under this
Agreement. The costs of the escrow agent shall be paid for by CENTAURUS. The
"Source Code" as described in this Section 6 shall be limited to the game module
that constitutes the

 

 

 

 

 3 

 



 

 

Product owned by CENTAURUS. Upon valid delivery of the escrowed Source Code for
the reasons et forth in this Section 6, REALTIME will also provide to CENTAURUS
a non-exclusive copy of the additional code ( the "Additional Code") that is
necessary to run the subscription-based product. This additional code is not
otherwise owned by CENTAURUS and will be provided on a non-exclusive basis only
in the event that during the Term, the circumstances set forth in this Section 6
occur.

 

7. Representation and Warranties.

 

7.1. REALTIME warrants and represents that it has the full power to enter into
this Agreement and to grant the rights set forth herein;

 

7.2. CENTAURUS warrants and represents that it has the full power to enter into
this Agreement and to grant the rights set forth herein.

 

7.3. EXCEPT AS SET FORTH HEREIN, NEITHER PARTY MAKES ANY WARRANTY TO THE OTHER.
ALL WARRANTIES, OBLIGATIONS, AND LIABILITIES ARE WAIVED BY BOTH PARTIES, TO THE
FULLEST EXTENT PERMITTED BYLAW. ALL OTHER RIGHTS AND REMEDIES REGARDING SERVICES
PROVIDED HEREUNDER ARE PROVIDED WITHOUT WARRANTY, INCLUDING BUT NOT LIMITED TO,
ANY IMPLIED WARRANTY OF MERCHANTABILITY OR NON-INFRINGEMENT OR FITNESs FOR A
PARTICULAR PURPOSE.

  

8. Termination a d Other Remedies.

 

8.1. This Agreement shall expire and terminate 4 years after the Effective Date,
unless both parties agree to extend the terms in writing prior to such date of
termination. Upon termination REALTIME shall deliver or cause to be delivered to
CENTAURUS the Source Code and Additional Code as described in Section 6 above.

 

8.2. This Agreement may be terminated by convenience by CENTAURUS upon sixty
(60) days written notice to REALTIME for any reason or no reason.

 

8.3. This Agreement may be terminated by convenience by REALTIME upon twelve
(12) months written notice to CENTAURUS.

 

8.4. In addition to any other rights and/or remedies that the parties may have
under the circumstances, all of which are expressly reserved, each party may
suspend performance and/or terminate this Agreement immediately upon written
notice at any time if:

 

8.4.1. the other party is in material breach of this Agreement and fails to cure
that breach within twenty (20) days after written notice thereof;

or

8.4.2. the other party fails to timely make a payment required by this Agreement
and fails to cure that breach within ten (10) days after written notice and
demand thereof.

 

8.5. Upon any termination of this Agreement, REALTIME will pay any balance then
owed to CENTAURUS. In the event of termination or expiration of this Agreement
for any reason, sections 2, 5, 6, 7, 8, 9 & 10 shall survive termination.

 

 

 



 4 

 



 

Neither party shall be liable to the other for damages of any sort resulting
solely from terminating this Agreement in accordance with its terms.

 

9. Confidentiality.

 

9.1. The parties hereby agree that all terms and conditions of this Agreement
are confidential and proprietary information. The parties agree that the
Specifications, the CENTAURUS Technology and all requested enhancements to the
Product shall be treated as confidential and shall not be disclosed to any third
party.

 

9.2. Neither party will issue any press release or make any public
announcement(s) relating in any way whatsoever to this Agreement or the
relationship established by this Agreement without the express prior written
consent of the other party. However, the parties acknowledge that this
Agreement, or portions thereof, may be required under applicable law to be
disclosed, as part of or an exhibit to a party's required public disclosure
documents or pursuant to the order of a court or administrative or governmental
tribunal of competent jurisdiction. If either party is advised by its legal
counsel that such disclosure is required, it will notify the other in writing an
, the parties will jointly seek confidential treatment of this Agreement to the
maximum extent reasonably possible, in documents approved by both parties and
filed with the applicable governmental or regulatory authorities.

 

10. Limitation of Liability.

 

10.1. CENTAURUS's ENTIRE LIABILITY UNDER THIS AGREEMENT MAY IN NO EVENT EXCEED
US$100,000.

 

10.2. NO ACTION RELATED TO THIS AGREEMENT MAY BE BROUGHT MORE THAN SIX (6)
MONTHS AFTER DISCOVERY OF THE EVENT GIVING RISE TO THE CAUSE OF ACTION.

 

10.3. IN NO EVENT WITH EITHER PARTY BE LIABLE TO THE OTHER FOR ANY LOST DATA,
LOST PROFITS, INTEREST OR COST OF MONEY, OR FOR ANY PUNITIVE, INDIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF PERFORMANCE OR
NON-PERFORMANCE OR THE USE OF, INABILITY TO USE OR RESULTS OF USE, OR FAILURE TO
MEET DELIVERY DATES, WITH RESPECT TO THE SERVICES OR PRODUCTS PROVIDED UNDER
THIS AGREEMENT.

 

11. Miscellaneous.

 

11.1. UU. In the performance of the Services, REALTIME is an independent
contractor that is developing the Product on a work for-hire basis in accordance
with the terms of this Agreement, and uses its own means and methods for the
performance of the Services. Neither party shall represent itself as the agent
or legal representative of the other party for any purpose whatsoever, and
neither party shall have the right to create or assume for the other any
obligation of any kind. This Agreement shall not create or be deemed to create
an agency, partnership, franchise, employment relationship or joint venture
between the parties. Each party's employees and contractors that perform
services related to this Agreement shall remain under the exclusive direction
and control of their respective employer, principal, or contractor, as may be,
and shall

 

 

 

 



 5 

 

 

11.7. Except as expressly set forth in this Agreement, neither party may
transfer, assign or sublicense this Agreement, or any rights or obligations
hereunder, whether by contract or by operation of law, except with the express
written consent of the other party, and any attempted transfer, assignment or
sublicense by a party in violation of this section shall be void. For purposes
of this Agreement, a "transfer" under this section shall be deemed to include,
without limitation, the transfer of an rights or obligations in the course of a
liquidation or other similar reorganization of an entity. Neither party will
unreasonably withhold consent to a transfer to an acquirer successor-in-interest
of the other party if the transferee passes such party’s reasonable due
diligence investigation including but not limited to any regulatory approvals.
Subject to the provisions of this section, this Agreement shall be binding upon
and inure to the benefit of each party and their respective successors and
assigns.

 

11.8. All rights and obligations of the parties hereunder are personal to them.
Except as otherwise specifically stated herein, this Agreement is not intended
to benefit, nor shall it be deemed to give rise to, any rights in any third
party.

 

11.9. Each party shall be responsible for compliance with all applicable laws,
rules and regulations, if any, related to the performance of its obligations
under this Agreement.

 

11.10. No waiver of any breach of any provision of this Agreement shall
constitute a waiver of any prior, concurrent or subsequent breach of the same or
any other provisions hereof or thereof, and no waiver shall be effective unless
made in writing and signed by an authorized representative of the waiving party.

 

11.11. This Agreement contains the entire agreement of the parties with respect
to the subject-matter herein contained, and may not be modified or amended
except by a written instrument executed by both parties.

 

In witness hereof, intending to be legally bound hereby, the parties have
executed this Agreement as of the date first above written.

 

 



REALTIME: CENTAURUS:       REALTIME EDGE SOFTWARE INC   CENTAURUS GAMES, LLC    
        By: /s/ Uri Kotai                    By: /s/ Santoro
Millar                Name: Uri Kotai   Name: Santoro Millar Title: President  
Title: General Counsel            

 

 

 

 



 6 

 

 

 

 

 

EXHIBIT 1.4

 

 

 

Product Contents

 

 

 

 

 

 

 

 

 

 

 



 7 

 